Citation Nr: 1419789	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-31 658	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary fibrosis due to asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction remains with the Pittsburgh RO.

In April 2014, the Board was notified that the Veteran passed away in January 2014 during the pendency of this appeal.  Although the Veteran had already died, his spouse presented testimony regarding the merits of the pending claim during an August 2014 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder and has been reviewed.  

The Veteran's spouse has clearly filed a request seeking substitution for the claim pending at the time of his death, and at the hearing, the parties assumed that such had been accomplished.  An April 2014 deferred rating decision suggests that she has been substituted as the appellant in this case; however, there is no evidence in either the Veteran's paper claims file or in his electronic (Virtual VA paperless claims processing system and the Veterans Benefits Management System) record of an official determination regarding the spouse's eligibility for substitution in the pending claim (and the deferred rating action is not sufficient).  As it is not clear that the substitution claim has actually been adjudicated by the RO, and the Board does not have jurisdiction to make such determinations in the first instance, the issue of a request for substitution is referred to the RO for appropriate action.  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran died on January [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 14, 2014, and during the pendency of his VA appeal, the Board received confirmation that the Veteran died on January [redacted], 2014.  See Death Certificate.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).   The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38  U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
Susan J. Janec
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


